DETAILED ACTION
This Office Action is in response to the application 16/817,159 filed on 03/12/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “photoelectric converter”, “charge accumulators”, “charge holder”, “timing generator” in claims 1-4, 6-10, 12 and 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (please see, [0032], Solid-state imaging device 100 includes imager 101, AD converter 102, timing generator 103, and shutter driver 104; and see [0037]; Solid-state imaging device 100 is, for example, a CMOS image sensor. See [0045]; [0055]).  
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 19 of copending Application No. 16817145 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims while not identical are or very similar scope in that verbs used have similar meaning (please refer to the tabular analysis listed below). Therefore, it would have been obvious to one of ordinary skill to recognize that the claims are an obvious variant to one another.

16817159 (current application)
16817145 (copending application)
1. A solid-state imaging device, comprising: a pixel on a semiconductor substrate, wherein the pixel includes: a photoelectric converter that converts received light into a signal charge; a plurality of read gates that each read the signal charge from the photoelectric converter; a plurality of charge accumulators that each accumulate the signal charge read by any one of the plurality of read gates; and a charge holder that receives, from one of the plurality of charge accumulators, transfer of the signal charge accumulated in the charge accumulator, holds the signal 
3. The solid-state imaging device according to claim 1, wherein 
each of the plurality of charge accumulators includes a part of a transfer channel for transferring the signal charge and a part of a transfer electrode overlapping with the part of the transfer channel in a planar view of the semiconductor substrate, and the transfer channel per one pixel comprises one transfer channel.
at least one read gate that reads the signal charge from the photoelectric converter; a plurality of charge accumulators that each accumulate the signal charge read by the at least one read gate; and a charge holder that receives, from one of the plurality of charge accumulators, transfer of the signal charge accumulated in the charge accumulator, holds the signal charge, and 



 each of the plurality of charge accumulators includes a part of a transfer channel for transferring the signal charge and a part of a transfer electrode overlapping with the part of the transfer channel in a planar view of the semiconductor substrate, and the transfer channel per one pixel comprises a plurality of transfer channels.
same direction in a row direction in arrangement of the plurality of pixels.
2. The solid-state imaging device according to claim 1, comprising: a plurality of pixels arranged in a matrix, the plurality of pixels each being the pixel, wherein in the plurality of pixels, the signal charge is read from the photoelectric converter in opposite directions in a row direction in arrangement of the plurality of pixels, on a row-by-row basis.
4. The solid-state imaging device according to claim 1, wherein the plurality of read gates include a first read gate and a second read gate, and the solid-state imaging device comprises: a timing generator that performs interchange of a location in which a first signal charge is accumulated and a location in which a second signal charge is accumulated in a case where the first read gate reads the first signal charge and the second read gate reads the second signal charge.
comprising: a timing generator that performs interchange of a location in the at least one read gate reads the first signal charge and the second signal charge.

4. The solid-state imaging device according to claim 3, wherein the at least one read gate comprises a plurality of read gates that include a first read gate and a second read gate, and the first read gate and the second read gate respectively read the first signal charge and the second signal charge, with a first phase difference.
6.
5.
7.
6.
8.
7.
9.
8.
at least a part of a charge holding channel, and at least a part of a charge holding gate overlapping with the at least a part of the charge holding channel in a planar view of the semiconductor substrate, and a negative voltage is applied to the charge holding gate to cause pinning of an interface between the charge holding channel and the charge holding gate in at least a part of a period except a period in which the charge holder holds the signal charge.
9. The solid-state imaging device according to claim 1, wherein the charge holder includes a charge holding channel and a charge holding gate, and a negative voltage is applied to the charge holding gate to cause pinning of an interface between the charge holding channel and the charge holding gate in at least a part of a period except a period in which the charge holder holds the signal charge.
11.
10.
12.
11.
13.
12.
14.
19.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi et al (US 2017/0187968 A1).

Regarding claim 1, Kobayashi discloses a solid-state imaging device, comprising: 
a pixel on a semiconductor substrate (0050; Figure 3; FIG. 3 illustrates the pixel 10 of a front surface irradiation type as an example of the structure of the pixel 10), 
wherein the pixel includes: 
a photoelectric converter that converts received light into a signal charge (0044; The photoelectric conversion unit 1 is arranged in a well region 14 of a P-type and includes a semiconductor region 11 of an N-type and a semiconductor region 12 of the P-type); 
a plurality of read gates that each read the signal charge from the photoelectric converter (0047; A gate electrode 40 is arranged on an upper side of the well region 14 between the semiconductor region 12 and the semiconductor region 21 via a gate insulating film and constitutes the gate of the first transfer transistor M1. In a case where a voltage of the gate electrode 40 is positive, the first transfer transistor M1 is put into the on state, and the charges accumulated in the photoelectric conversion unit 1 are transferred to the holding unit 2; please see also, 0047; the transfer intervals of the charges from the photoelectric conversion unit 1 to the holding unit 2 are substantially equal to one another, but the respective transfer intervals may also be varied. Furthermore, it is also possible to dynamically control the intervals of the charge transfer in accordance with a luminance of the object in a manner that the transfer intervals may be further shortened in a case where the object is bright …); 
a plurality of charge accumulators that each accumulate the signal charge read by any one of the plurality of read gates (0055; In parallel with these operations, at a time T0, the photoelectric conversion unit 1 starts the charge accumulation in the real signal accumulation period in the n-th frame (n, 1). That is, the first read and the second read are performed in parallel with the accumulation of the charges in the photoelectric conversion unit 1. It should be noted that the exposure time may be changed in accordance with an imaging condition such as a luminance of an object. In this case, both the first read and the second read do not necessarily need to be performed in parallel with the accumulation of the charges in the photoelectric conversion unit 1. That is, only one of the first read and the second read may be performed in parallel with the accumulation of the charges, and the accumulation of the charges in the photoelectric conversion unit 1 may also be started after the first read and the second read are ended); and 
a charge holder that receives, from one of the plurality of charge accumulators, transfer of the signal charge accumulated in the charge accumulator, holds the signal charge, and transfers, to one of the plurality of charge accumulators, the signal charge held (0055; In parallel with these operations, at a time T0, the photoelectric conversion unit 1 starts the charge accumulation in the real signal accumulation period in the n-th frame (n, 1). That is, the first read and the second read are performed in parallel with the accumulation of the charges in the photoelectric conversion unit 1. It should be noted that the exposure time may be changed in accordance with an imaging condition such as a luminance of an object. In this case, both the first read and the second read do not necessarily need to be performed in parallel with the accumulation of the charges in the photoelectric conversion unit 1. That is, only one of the first read and the second read may be performed in parallel with the accumulation of the charges, and the accumulation of the charges in the photoelectric conversion unit 1 may also be started after the first read and the second read are ended).

Regarding claim 3, Kobayashi discloses the solid-state imaging device according to claim 1, 
wherein each of the plurality of charge accumulators includes a part of a transfer channel for transferring the signal charge and a part of a transfer electrode overlapping with the part of the transfer channel in a planar view of the semiconductor substrate (0056; Thereafter, the first transfer transistor M1 is turned on immediately before a time T5, and the first transfer transistor M1 is turned off at the time T5. As a result, the charges accumulated in the photoelectric conversion unit 1 are transferred to the holding unit 2, and the real signal accumulation period in the n-th frame (n, 1) is ended. At this time, the holding unit 2 holds the charges based on the real signal charges in the n-th frame accumulated in the real signal accumulation period and the pseudo signal charges in the n-th frame generated in the second pseudo signal accumulation period in each row. That is, the time T5 is a time corresponding to elapse of the one frame period at the time T1. Thereafter, similarly, the image pickup operation in the (n+1)-th frame, the (n+2)-th frame, . . . is repeatedly executed), and 
the transfer channel per one pixel comprises one transfer channel (0056; wherein transfer transistor M1 is a transfer channel for one pixel).

Regarding claim 4, Kobayashi discloses the solid-state imaging device according to claim 1, 
wherein the plurality of read gates include a first read gate and a second read gate (0105; the transfer intervals of the charges from the photoelectric conversion unit 1 to the holding unit 2 are substantially equal to one another, but the respective transfer intervals may also be varied. Furthermore, it is also possible to dynamically control the intervals of the charge transfer in accordance with a luminance of the object in a manner that the transfer intervals may be further shortened in a case where the object is bright, for example), and 
the solid-state imaging device comprises: 
a timing generator (0102; The timing generation unit 1008 outputs various timing signals to the image pickup apparatus 1004 and the signal processing unit 1007) that performs interchange of a location in which a first signal charge is accumulated and a location in which a second signal charge is accumulated in a case where the first read gate reads the first signal charge and the second read gate reads the second signal charge (0055; In parallel with these operations, at a time T0, the photoelectric conversion unit 1 starts the charge accumulation in the real signal accumulation period in the n-th frame (n, 1). That is, the first read and the second read are performed in parallel with the accumulation of the charges in the photoelectric conversion unit 1. It should be noted that the exposure time may be changed in accordance with an imaging condition such as a luminance of an object. In this case, both the first read and the second read do not necessarily need to be performed in parallel with the accumulation of the charges in the photoelectric conversion unit 1. That is, only one of the first read and the second read may be performed in parallel with the accumulation of the charges, and the accumulation of the charges in the photoelectric conversion unit 1 may also be started after the first read and the second read are ended.).
	
Regarding claim 5, Kobayashi discloses the solid-state imaging device according to claim 4,
wherein the first read gate and the second read gate respectively read the first signal charge and the second signal charge, with a first phase difference (0105; the transfer intervals of the charges from the photoelectric conversion unit 1 to the holding unit 2 are substantially equal to one another, but the respective transfer intervals may also be varied. Furthermore, it is also possible to dynamically control the intervals of the charge transfer in accordance with a luminance of the object in a manner that the transfer intervals may be further shortened in a case where the object is bright, for example).

Regarding claim 6, Kobayashi discloses the solid-state imaging device according to claim 5,
wherein the plurality of charge accumulators include a first charge accumulator and a second charge accumulator (0006; to correct a pseudo signal that may be generated in a first charge accumulation unit, a configuration is adopted in which a signal equivalent to the pseudo signal can be obtained from a second charge accumulation unit. During a period in which the first charge accumulation unit holds the charges, the signal equivalent to the pseudo signal is read out by driving the second charge accumulation unit. Japanese Patent Laid-Open No. 2011-188410 describes that it is possible to correct the signal held in the first charge accumulation unit by using the thus obtained signal indicating the pseudo signal component), and
the timing generator performs the interchange, after the first read gate reads the first signal charge to the first charge accumulator and the second read gate reads the second signal charge to the second charge accumulator with the first phase difference (0105).

Regarding claim 7, Kobayashi discloses the solid-state imaging device according to claim 6,
wherein the first read gate reads the signal charge to the second charge accumulator and the second read gate reads the signal charge to the first charge accumulator, with a second phase difference that differs by 180 degrees in phase from the first phase difference (0075 and 0083; Figure 5; From Expression (1), when the signal Vf1 read out during the second reading period is subtracted from the signal (Vr+Vf2) read out during the first reading period, it is possible to perform the correction of the pseudo signal. As a result, the first pseudo signal charges and the second pseudo signal charges are cancelled out, and the signal Vr based on the real signal charges is obtained. The signal Vf1 used for the subtraction may use not only Vf1 in the same frame but also Vf1 in a different frame as long as the continuity of time is secured. For example, Vf1 obtained in the first pseudo signal accumulation period (n−1) in FIG. 5 may be used for the subtraction of Vr+Vf2 obtained in the (n−1)-th frame or may be used for the subtraction of Vr+Vf2 obtained in the n-th frame).

Regarding claim 8, Kobayashi discloses the solid-state imaging device according to claim 4,
wherein the timing generator performs the interchange in a signal read period (0067-0069 and 0101; Figures 6 and 15).

Regarding claim 9, Kobayashi discloses the solid-state imaging device according to claim 4,
wherein the timing generator performs the interchange a plurality of times, to cause a total number of times the first signal charge is transferred to the charge holder and a total number of times the second signal charge is transferred to the charge holder to be equal (0093; Figures 11 and 12; … in an operation of FIG. 11 and FIG. 12 according to the present exemplary embodiment, the second accumulation period of the photoelectric conversion unit 1 is provided in the period between the time T4 and the time T5. The second pseudo signal charges are accumulated in the holding unit 2 during the period between the time T4 and the time T5. As illustrated in FIG. 12, the control signal TX1 in each row turns from the low level to the high level in this period, and at a time T6 thereafter, the control signal TX1 turns to the low level. As a result, the first transfer transistor M1 is turned from off to on and turned from on to off again. That is, the transfer of the real signal charges from the photoelectric conversion unit 1 to the holding unit 2 is performed twice in total at a time around the time T6 and a time around the time T5 in the one frame period. In this manner, while the transfer is performed twice also including the transfer at the time around the time T5, the real signal charges can be read out without causing overflow up to an amount twice as high as the saturated charge amount of the photoelectric conversion unit 1, and it is possible to expand the dynamic range. It should be noted that the transfer of the real signal charges from the photoelectric conversion unit 1 to the holding unit 2 can be performed three times or more. That is, as long as the transfer is performed plural times, the number of transfer times can be arbitrarily set. However, as the number of transfer times is increased, the time for the one frame is lengthened. Thus, an appropriate number of transfer times is set by taking into account a trade-off against the frame rate).

Regarding claim 10, Kobayashi discloses the solid-state imaging device according to claim 1, 
wherein the charge holder includes at least a part of a charge holding channel, and at least a part of a charge holding gate overlapping with the at least a part of the charge holding channel in a planar view of the semiconductor substrate (0056, 0036, 0047, 0093; Figures 4 and 5), and 
a negative voltage is applied to the charge holding gate to cause pinning of an interface between the charge holding channel and the charge holding gate in at least a part of a period except a period in which the charge holder holds the signal charge (0093).

Regarding claim 11, Kobayashi discloses the solid-state imaging device according to claim 1, 
wherein at least a part of the charge holder is covered with a light shielding film (0049; A light shielding part 203 is formed of a metal where visible light hardly passes through such as, for example, tungsten or aluminum and shields the semiconductor region including the holding unit 2 from light. The light shielding part 203 includes an opening part 204 on the photoelectric conversion unit 1. A color filter 10 a that passes a particular wavelength band of the visible light and a micro lens 10 b that condenses the incident light are arranged on the opening part 204).

Regarding claim 12, Kobayashi discloses the solid-state imaging device according to claim 1, 
wherein the pixel further includes: 
a charge holder reset drain that discharges at least a part of the signal charge from the charge holder (0061; At a time before the time T1, the control signal TX1 in each row turns to the high level, and the first transfer transistor M1 included in each of the plurality of pixels 10 is turned on at the same time. With this operation, the charges accumulated in the (n−1)-th frame are transferred as the real signal charges from the photoelectric conversion unit 1 to the holding unit 2); and 
a charge holder reset gate that controls the discharge to the charge holder reset drain (0062; At the time T1, the control signal TX1 in each row turns to the low level, and the first transfer transistor M1 in each of the pixels is turned off. Furthermore, the control signal OFG in each row turns to the high level, and each of the overflow transistors M6 is turned on. With this operation, the charges accumulated in the photoelectric conversion unit 1 are discharged. Thereafter, in the period until the time T0, the overflow transistor M6 is maintained in the on state, and the charges generated in the photoelectric conversion unit 1 are kept to be discharged. At the time T0, the control signal OFG in each row turns to the low level, and the overflow transistor M6 is turned off. From this time, the exposure period in the one frame is started. The photoelectric conversion unit 1 in each of the pixels 10 starts the accumulation of the charges. The real signal accumulation period (n) is started from the time T0. …).

Regarding claim 13, Kobayashi discloses the solid-state imaging device according to claim 1, 
wherein the pixel further includes: 
an overflow drain that discharges at least a part of the signal charge from the photoelectric converter (0062-0063); and 
an exposure control gate that controls the discharge to the overflow drain (0062-0063).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2017/0187968 A1) in view of Matsuo et al (US 2015/0341573 A1).

Regarding claim 2, Kobayashi discloses the solid-state imaging device according to claim 1, as shown in the rejection to claim 1 above. Kobayashi does not explicitly disclose the solid-state imaging device according to claim 1, comprising: 
a plurality of pixels arranged in a matrix, the plurality of pixels each being the pixel, 
wherein in the plurality of pixels, the signal charge is read from the photoelectric converter in a same direction in a row direction in arrangement of the plurality of pixels.
However, Matsuo shows the solid-state imaging device comprising: 
a plurality of pixels arranged in a matrix, the plurality of pixels each being the pixel (0051; Figure 2; The solid-state image-capturing device of FIG. 2 includes a plurality of photoelectric conversion units 10 arranged on a semiconductor substrate in a matrix.), 
wherein in the plurality of pixels, the signal charge is read from the photoelectric converter in a same direction in a row direction in arrangement of the plurality of pixels (0051; Figure 2; The photoelectric conversion units 10 are divided into a plurality of photoelectric conversion units 10 a that convert visible light into signal charge and a plurality of photoelectric conversion units 10 b that convert infrared light into signal charge. Each of the visible light photoelectric conversion units 10 a includes a filter that selectively transmits red (R), green (G), or blue (B) light. Each of the infrared light photoelectric conversion units 10 b includes a filter that selectively transmits infrared (IR) light).
Matsuo: [0051]).
Kobayashi and Matsuo are analogous art because they are from the same field of endeavor of a photoelectric converter generates a charge corresponding to the exposure amount during an exposure period. The generated-charge retention portion and the output charge retention portion retain the charge. The generated-charge transfer portion transfers the charge from the photoelectric converter to the generated-charge retention portion to perform the transfer after the elapse of the exposure period. The retained-charge transfer portion transfers the charge retained in the generated-charge retention portion to the output charge retention portion to perform the transfer.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2017/0187968 A1) in view of Sakakibara et al (US 2019/0280025 A1).

Regarding claim 14, Apparatus claim 14 is drawn to the apparatus corresponding to the device of using same as claimed in claim 1. Therefore, apparatus claim 1 corresponds to device claim 1 is rejected for the same reasons of anticipation as used to the rejection to claim 1 above.
Claim 14 however, also recites and does not exclusively disclosed by Kobayashi an imaging apparatus, comprising: 

a processor that generates a distance image based on an output signal of the solid-state imaging device.
However in the same field of endeavor, Sakakibara shows an image apparatus, comprising: 
a light source that emits infrared light in a pulse form at a plurality of timings (0276; The capsule endoscope 10100 includes a capsule-shaped housing 10101, and the housing 10101 houses a light source unit 10111 ….); and 
a processor that generates a distance image based on an output signal of the solid-state imaging device (0327; The image capturing unit 12031 is a light sensor configured to receive light and output an electric signal in accordance with the received amount of the light.  The image capturing unit 12031 may output the electric signal as an image or as distance measurement information.  Furthermore, the light received by the image capturing unit 12031 may be visible light or invisible light such as infrared.; and see 0259; … a digital signal processor (DSP) circuit 803 as a camera signal processor.).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Kobayashi to incorporate the teachings of Sakakibara to have light source that emits infrared light in a pulse form at a plurality of timings and a processor that generates a distance image based on an output signal of the solid-state imaging device (please see, 0276 and 0327).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mase et al (US 10,228,463 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482